Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
The amendment filed 10/12/2022 has been entered. Claims 1, 3-5, 7-12, 14-16, and 18-19 are pending. Claims 1 and 12 have been amended. Claims 20-22 have been cancelled. No new claim is added. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-12, 14-16, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, the applicant argued that KARNIK does not teach “the decision unit and the vehicle-to-X communication module are each configured to independently execute a respective signature verification of a vehicle-to-X message to ensure functional safety”
In response to the applicant’s argument KARNIK in [0016] teaches Authentication is a protocol whereby a sender appends a signature or authentication tag to a message that it sends, and a receiver or receivers interested in that message verify the signature or authentication tag of that message. A respective verification process can be carried out by one or more modes of operation.
Therefore, both the sender and the receiver perform a respective verification process on the signature or authentication tag of a message.
In addition, in [0053], the sender first creates a commitment to a key by computing the hash of the key. This commitment is certified and distributed to all the intended recipients. The sender then creates the MAC for a given message using the key which was committed to and [0010], a function of a communication reliability of various signals, as a function of a likelihood that a message corresponding to a signal is genuine as determined by the adaptive security processing module.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the vehicle- to-X communication module" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KARNIK et al. (US 20140006615) hereinafter KARNIK in view of Klaus et al (US 20180143650) hereinafter Klaus and further in view Hwang (WO2018182074A1) hereinafter Hwang.
Regarding claim 1, KARNIK teaches a vehicle-to-X communication arrangement (i.e. vehicle-to-vehicle (V2V) communication system, [0003]) comprising: a vehicle-to-X communication device configured to receive vehicle-to-X messages having a respective signature (i.e. the communication module receives a plurality of messages, [0011] and a sender appends a signature or authentication tag to a message that it sends, [0016]) and to forward said messages including the signature (i.e. messages that are forwarded from the communication module, [0016]); a decision unit configured to receive said messages and to perform a safety check with each message based on each message's respective signature (i.e. After receiving messages that are forwarded from the communication module for security processing, an adaptive security processing module verifies the signature or authentication tag of that message, [0016]), and the decision unit and the vehicle-to-X communication module are each configured to independently execute a respective signature verification of a vehicle-to-X message to ensure functional safety (i.e. Authentication is a protocol whereby a sender appends a signature or authentication tag to a message that it sends, and a receiver or receivers interested in that message verify the signature or authentication tag of that message. A respective verification process can be carried out by one or more modes of operation, [0016], the adaptive security processing module selects authentication modes and schedules messages for verification. The selection is a function of priorities set forth by a tracking application module, as a function of a communication reliability of various signals, as a function of a likelihood that a message corresponding to a signal is genuine as determined by the adaptive security processing module, [0010] and the sender first creates a commitment to a key by computing the hash of the key. This commitment is certified and distributed to all the intended recipients. The sender then creates the MAC for a given message using the key which was committed to, [0053]).
However, KARNIK does not explicitly disclose to forward said messages in an unmodified condition and wherein the decision unit is a control module, which performs driving assistance functions in compliance with at least ASIL B, of a motor vehicle.
However, Klaus teaches to forward said messages in an unmodified condition (i.e. state information received by the gateway processor from the second vehicle is passed to the connected vehicle/platoon controller without modification by the gateway processor, [0013]); and wherein the decision unit is a control module, which performs driving assistance functions in compliance with at least ASIL B, of a motor vehicle (i.e. the vehicle interface controller 460 (also sometimes referred to as a system manager) performs the functionality of actuator interface 160 and further includes a number of safety monitors. In some embodiments, the safety monitors are arranged to execute ASIL compliant safety monitoring algorithms and the vehicle interface controller 460 is designed as an ASIL compliant device, [0095], the ASIL standard can be ASIL-B, [0090] and the vehicle interface controller 460 (also sometimes referred to as the system manager 460), which is ASIL compliant, is arranged to send commands to, and otherwise communicate with, the vehicle's engine controller (EECU), the brake controller (BECU), and/or any other appropriate controllers either directly or via one or more communications buses, such as the vehicle's CAN bus(es), [0103]).
Based on KARNIK in view of Klaus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Klaus to the system of KARNIK in order to provide safe operation while delivering a comfortable user experience, (Klaus, [0004]).
However, KARNIK in view of Klaus do not explicitly disclose wherein the vehicle-to-X communication module comprises: a PHY/MAC layer, a network layer and a security layer; wherein the decision unit comprises: a facility layer and an application layer.
However, Hwang teaches wherein the vehicle-to-X communication module comprises: a PHY/MAC layer (i.e. V2X communication device MAC (Medium Access Control) sublayer, page 15, paragraph 6), a network layer (i.e. V2X communication device includes transport layer, page 15, paragraph 2) and a security layer (i.e. V2X communication device may further include a security layer, page 10, paragraph 6); wherein the decision unit comprises: a facility layer and an application layer (i.e. Application layer and Facility layer, page 10, paragraph 10, paragraphs 2 and 3).
Based on KARNIK in view of Klaus and further in view of Hwang it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hwang to the system of KARNIK and Klaus in order to facilitate smooth message exchange in KARNIK and Klaus system. 

Regarding claim 3, KARNIK does not explicitly disclose communication module is configured to output received vehicle-to-X messages in an unmodified condition as new vehicle-to-X messages and to execute at least one of multihopping functions and store-and- forward functions.
However, Klaus teaches communication module is configured to output received vehicle-to-X messages in an unmodified condition as new vehicle-to-X messages (i.e. Partner vehicle state information 444 received by gateway 470 from the partner vehicle's gateway is forwarded without modification to the platoon controller, [0106]) and to execute at least one of multihopping functions and store-and- forward functions (i.e. The communications between the vehicles and the NOC may be transmitted over a variety of different networks, such as the cellular network, various Wi-Fi networks, satellite communications networks and/or any of a variety of other networks as appropriate, [0047]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, KARNIK teaches an antenna which is connected to the vehicle-to-X communication module (i.e. vehicles are equipped with wireless radio interfaces which they use to communicate with one another, [0003]).

Regarding claim 5, KARNIK does not explicitly disclose decision unit and the vehicle-to-X communication module are connected by a vehicle bus in order to exchange data.
However, Klaus teaches decision unit and the vehicle-to-X communication module are connected by a vehicle bus in order to exchange data (i.e. the vehicle interface controller is configured to transmit and receive messages on at least one of the vehicle communication buses, [0011]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 7, KARNIK does not explicitly disclose the vehicle-to-X communication module has a safety level lower than the ASIL B standard.
However, Klaus teaches the vehicle-to-X communication module has a safety level lower than the ASIL B standard (i.e. ASIL-A corresponds to the lowest level compliance requirements of the defined standards, [0090]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 8, KARNIK teaches the vehicle-to-X communication module is configured to perform at least one of: a security check, a certificate check and a plausibility check (i.e. A receiver wishing to verify the signature on the message, also hashes the message to compute the message digest, and subsequently executes a verification algorithm using the message digest, the signature transmitted with the message and the public key of the signer. The result is a PASS or FAIL answer indicating whether the signature was valid or invalid, [0052]).

Regarding claim 9, KARNIK does not explicitly disclose the vehicle-to-X communication module comprises at least one of: a PHY/MAC layer, a network layer and a security layer (i.e. the security layer, [0006]).
Hwang teaches wherein the vehicle-to-X communication module comprises at least one of: a PHY/MAC layer (i.e. V2X communication device MAC (Medium Access Control) sublayer, page 15, paragraph 6), a network layer (i.e. V2X communication device includes transport layer, page 15, paragraph 2) and a security layer (i.e. V2X communication device may further include a security layer, page 10, paragraph 6). Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 10, KARNIK does not explicitly disclose the decision unit comprises at least one of a facility layer and an application layer.
However, Hwang teaches the decision unit comprises at least one of a facility layer and an application layer (i.e. Application layer and Facility layer, page 10, paragraph 10, paragraphs 2 and 3). Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 11, KARNIK teaches the decision unit and the vehicle-to-X communication module are each configured to independently execute a respective signature verification of a vehicle-to-X message (i.e. Authentication is a protocol whereby a sender appends a signature or authentication tag to a message that it sends, and a receiver or receivers interested in that message verify the signature or authentication tag of that message. A respective verification process can be carried out by one or more modes of operation, [0016]).

Regarding claims 12, 14-16, and 18-19, the limitations of claims 12, 14-16, and 18-19 are similar to the limitations of claims 1, 3-5, and 7-8. Therefore, the limitations of claims 12, 14-16, and 18-19 are rejected in the analysis of claims 1, 3-5, and 7-8 above, and the claims are rejected on that basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
11/18/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447